Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Tatonetti on Tuesday, May 4, 2021.
The application has been amended as follows: 

	Claims 1-11 have been canceled (note that while the claim set of 4/30/21 identifies claims 1-11 as “withdrawn”, the claims were deleted in their entirety; examiner confirmed with Attorney that claims 1-11 are actually canceled) 

	Claim 12, line 8: “a frame” has been changed to “said frame”
	
With this examiner’s amendment claims 12-15 are now allowed.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of independent claim 12, and its respective dependent claims, is the unique construction of the ladder knee rest detailed and outlined in the independent claim. More specifically the particular frame comprising of an elongated member shaped into a substantially rectangular configuration, the plurality of pads on the top portion and a bottom portion of the frame, and the securing strap and the positioning strap as claimed and set forth in claim 12. Altogether the claimed details the specific configuration and arrangement of components set forth in the claim are not known in any of the known applicable prior art.
Traditional ladder knee rests such as Hertel (US 6,994,185), Wilson (US 2,518,107), and Rowland et al. (US 6,986,403) all teach individual padding/cushioning components attachable to individual rungs of the ladder, but none alone or in combination teach a frame with a plurality of pads on specific portions of the frame, a securing strap and a positioning strap as claimed by the applicant.
Other prior art such as Kobasic (US 5,094,319) and Fraser (US 2004/0069569) teach ladder knee rests comprising a rectangular frame, but even references such as these do not teach all of the components and limitations set forth by the applicant in independent claim 12.
For at least these reasons claims 12-15 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634